Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the amendments filed 12/14/2021 in which Claims 1, 2, 5-10, 12, 14-18, 20-23, 25-31 are pending.
Response to Arguments
2.	Applicant’s arguments, see pages 10-19, filed 12/14/2021, with respect to Claims 1, 2, 5-10, 12, 14-18, 20-23, 25-31 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of Claims 1, 2, 5-10, 12, 14-18, 20-23, 25-31 have been withdrawn. 
Allowable Subject Matter
3.	Claims 1, 2, 5-10, 12, 14-18, 20-23, 25-31 allowed.
4.	The following is an examiner’s statement of reasons for allowance: Referring to independent claims 1, 18 and 23, Lyons teaches a virtual gaming device video display and button panel as a two-dimensional image of the gaming device integrated into the auto-stereo VR environment displayed at the virtual reality viewer where the viewer based upon the camera data provide for integration of a view of the physical panel into the virtual reality environment such that the player touching the physical panel obtains the tactile feedback while the camera interprets the touch gesture as an input for controlling one or more features associated with the virtual reality content. Chen teaches an image of the keyboard and the position of the finger(s) may be rendered and displayed, for example, on a head mounted display, to facilitate user interaction via the .

Conclusion
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694